Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The closest prior art is Ciudad (US 2020/0379660) and Coffman (US 2020/0379946), Todd (US 2006/0212671) and Chung (2020/0372163) are also relevant and are discussed below in relation to the currently claimed invention.  Ciudad generally teaches the process of migrating data from a source device (retiring client device) to a destination device (replacement client device) using a direct connection between the devices.  ¶50 teaches that this can be done using snapshots (first backup snapshot), ¶51 even teaches that incremental snapshots can be taken after the original snapshot (second backup snapshot containing differential data).  However, ¶51 does not teach that the incremental snapshots are taken after the transmission of the first snapshot to the destination device (replacement device), nor does it teach/suggest alone or in combination with the other prior art the claimed aspects of “receiving an indication that a user has logged on to the replacement client device with the set of files in the first backup snapshot; and causing, responsive to the indication, a transmission of differential data to the replacement client device, the differential data including at least one file in the second backup snapshot not included in the first backup snapshot”.  In fact ¶51 states that “source device 102 may be locked to ensure that no further changes are made to data on the device prior to being transferred to destination device 104”.

Todd pertains to the migration of data between more generic devices than described in Coffman and Ciudad, of which a source of the data migration can be specified as auto-switch/retirement (see fig. 1 130), of which ¶70 says the source device (retired device) should be made unavailable or “not ready” after the completion of the migration.  It should also be noted that prior to migration the devices involved in the migration are locked (see fig. 2A step 240).    
Chung pertains to the security aspects of distributed backup systems (i.e. the cloud) for data backups of client devices.  Chung states in ¶130 that when registering a new device the old client should be blacklisted, preventing it from sending/receiving data/backups from the distributed backup systems (the cloud).
As such, in view of the prior art, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have lacked a concreate motivation to continue to use the old (retiring) device after the migration to the new (replacement) device was completed such that the claimed “second checkpoint occurring after a transmission of the first backup snapshot to a replacement client device” would occur, much less the additional steps of then transferring the (differential) data contained in the second checkpoint/backup/snapshot.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137